ORDER
This case came before the Supreme Court for oral argument on April 9, 1996, pursuant to an order that directed the parties to show cause why this appeal should not be summarily decided. The defendant, Marie G. Armentrout, has appealed the denial of her motion to adjudge the plaintiff, Luke A Ar-mentrout, in contempt of the alimony provision of their final divorce judgment and the denial of her motion to amend and add a second count seeking to reinstate alimony.
Pursuant to G.L.1956 (1994 Reenactment) § 14-l-52(b), the proper procedure for seeking review of a judgment or order in respect to the modification of alimony or to a finding of contempt for failure to pay alimony is to petition this Court for a writ of certiorari. Because the issue before us falls within the purview of § 14-l-52(b), it is reviewable only by certiorari and, therefore, defendant’s appeal is not properly before this Court.
Accordingly, we deny and dismiss the appeal on procedural grounds, and we do not reach the merits of the case. The papers in the case may be remanded to the Family Court.